Citation Nr: 0526368	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to June 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Department of Veterans  Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii that reduced a 20 
percent rating for a service-connected left knee disability 
to 10 percent.  In January 2004, the veteran testified at a 
video conference hearing before the undersigned; a transcript 
that hearing is of record.  In October 2004, the Board 
restored the previously assigned 20 percent rating and 
remanded for further development whether a rating in excess 
of 20 percent was warranted for a left knee disability.  


FINDINGS OF FACT

The veteran's service connected left knee disability is 
manifested by moderate (but not severe) instability and by 
arthritis with painful motion; a compensable limitation of 
flexion or extension is not shown.


CONCLUSION OF LAW

A 30 percent combined rating (based on a formulation of 20 
percent for instability and 10 percent for arthritis with 
painful motion) is warranted for the veteran's service 
connected left knee disability. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
October 2001 correspondence (prior to the rating decision 
appealed), in the September 2003 statement of the case (SOC), 
and in January 2005 correspondence (as per the October 2004 
remand).  He was notified (in October 2001 correspondence, in 
the August 2003 decision, in the SOC, in the November 2004 
decision, and in the June 2005 supplemental statement of the 
case (SSOC)) of everything required, and has had ample 
opportunity to respond or supplement the record.  

October 2001 correspondence, the SOC, and January 2005 
correspondence informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  
Regarding content of notice, the August 2002 decision, the 
SOC, the November 2004 decision, and the SSOC informed him of 
what the evidence showed and why the claim was denied.  He 
was advised by October 2001 correspondence, the SOC, and 
January 2005 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The October 2001 
correspondence, the August 2002 decision, the SOC, the 
November 2004 decision, the January 2005 correspondence, as 
well as the SSOC advised him of what the evidence must show 
to establish entitlement to an increased rating for his 
service-connected left knee disability, and those documents 
advised the veteran of what information or evidence VA needed 
from him.  The October 2001 correspondence specifically asked 
him to complete and sign releases for all private medical 
records that would support his claim, or to submit the 
records himself.  The SOC expressly advised him to "provide 
any evidence in the claimant's possession that pertains to 
the claim."  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, the record includes private 
medical records and a VA examination report.  The Board 
sought additional development.  The development, to include a 
VA examination, has been completed.  Subsequently, the claim 
was reviewed de novo.  (See June 2005 SSOC).  VA has obtained 
all pertinent/identified records.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  It is 
not prejudicial to the appellant for the Board to proceed 
with appellate review.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

II.	Factual Background

A December 2003 private MRI report of the left knee revealed 
degenerative changes and probable chronic tear of the medial 
meniscus.  The anterior cruciate ligament was torn and there 
was a probable partial tear of the medial collateral 
ligament.  Degenerative changes and subchondral edema were 
noted.

A February 2005 VA examination report of the left knee noted 
complaints of swelling, stiffness, instability, episodes of 
subluxation and giving away (once a week) and daily pain.  
Physical examination showed extension to 0 degrees and 
flexion to 140 degrees.  There was pain at 140 degrees.  
There was instability, and with a Lachman maneuver, the 
examining physician could subluxate the tibia approximately 7 
mm compared to the femur.  This was beyond the normal 5mm. 
range.  The veteran had some weakness probably partly due to 
pain.  There was tenderness along the medial joint line.  He 
guarded the knee, had an antalgic limp, and had varus 
deformity in his knee due to medial compartmental 
osteoarthritis.  McMurray test was negative, and stressing 
the knee in the varus and valgus plane revealed a very slight 
amount of motion, maybe 1 to 2 degrees.  X-ray examination 
showed a small amount of osteoarthritis in the patellofemoral 
joint.  The examiner noted that there were not really flares-
ups, and that the pain was constant.

III.	Criteria 

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's right knee disability has been rated at 20 
percent under Code 5257 for recurrent subluxation or lateral 
instability.  Under Code 5257, recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  In August 2002, the RO not only reduced the 20 
percent rating to 10 percent, but also rated the disability 
under Code 5259 (for symptomatic removal of semilunar 
cartilage), which provides a maximum rating of 10 percent and 
does not allow for separate ratings.  In October 2004, the 
Board restored the 20 percent rating under Code 5257.  

Under Codes 5010, 5003 arthritis is rated based on limitation 
of motion under the diagnostic codes applicable to the 
affected body part. 38 C.F.R. § 4.71a.  If limitation of 
motion is present, but noncompensable, a 10 percent rating is 
for application for each major joint. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 
[Plate II, reflects that normal extension of the knee is to 
zero degrees, and normal flexion is to 140 degrees.] Id.  

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension). Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees. Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees. Higher ratings are available for more severe 
limitations. Id.

IV.	Analysis

On the February 2005 VA examination, the veteran's right knee 
range of motion was from 0 degrees extension to 140 degrees 
flexion, with pain at 140 degrees.  The record contains no 
evidence that flexion is limited to 45 degrees so as to 
warrant a 10 percent rating for limitation of flexion and no 
evidence that extension is limited to 10 degrees so as to 
warrant a 10 percent rating for limitation of extension.  
However, if limitation of motion is otherwise noncompensable, 
a 10 percent rating is to be assigned if there are X-ray 
findings of arthritis and satisfactory evidence of painful 
motion.  As there is X-ray documentation of left knee 
arthritis and of painful motion at the extremes of flexion 
(140 degrees), a separate 10 percent rating for the arthritis 
is clearly warranted.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.
As to the rating for instability under Code 5257, while the 
disability picture presented (i.e., the veteran's complaints 
which are consistent with the clinical findings of 
subluxation and instability on VA examination) reasonably 
reflect moderate recurrent subluxation and instability, 
warranting a 20 percent rating.  There is no competent 
(medical) evidence that subluxation or instability of the 
veteran's left knee is more than moderate.  While the veteran 
asserts that his left knee instability is more than moderate, 
as a layperson, his opinion in this matter is not competent 
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Hence, a rating in excess of 20 percent for 
instability/subluxation is not warranted.  Combining the 20 
percent rating for subluxation/instability with the 10 
percent rating for arthritis results in a combined 30 percent 
rating for the service connected left knee disability.

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the left knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.


ORDER

A combined rating of 30 percent (based on a formulation of 20 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Codes 5010, 5003) is 
granted for the veteran's service connected left knee 
disability; to that extent the appeal is granted subject to 
the regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


